     Case 3:21-cv-01614-B Document 46 Filed 08/19/21            Page 1 of 15 PageID 847



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


    BISOUS BISOUS LLC,                           §
                                                 §
          Plaintiffs,                            §
                                                 §
    v.                                           §
                                                 §           C.A. No. 3:21-cv-01614-B
    THE CLE GROUP, LLC,                          §
    BISOU UPTOWN MANAGER, LLC, and               §
    JOHN DOES 1-10,                              §
                                                 §
          Defendants.                            §


                        DEFENDANT THE CLE GROUP, LLC’S ANSWER
                        TO PLAINTIFF’S FIRST AMENDED COMPLAINT

         Defendant The Clé Group, LLC (“Clé”) submits the following Answer and Affirmative

Defenses to Plaintiff BISOUS BISOUS LLC’s (“Plaintiff”) First Amended Complaint for Willful

Trademark Infringement and Unfair Competition. Unless specifically admitted below, Clé denies

each and every allegation in Plaintiff’s First Amended Complaint.

                                NATURE OF THIS ACTION 1

         1.     Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 1 of the First Amended Complaint and, therefore, denies the same.

         2.     Denied.

         3.     Denied.

         4.     Denied.

         5.     Denied.



1
  The headings to the First Amended Complaint are not allegations and, therefore, no response is
required. To the extent a response is required, Defendant denies the same.


ORIGINAL ANSWER OF DEFENDANT CLE                                                     PAGE 1
  Case 3:21-cv-01614-B Document 46 Filed 08/19/21                    Page 2 of 15 PageID 848



                                                PARTIES

       6.       Admitted.

        7.      Admitted.

        8.      The allegations in Paragraph 8 of the First Amended Complaint are not directed

towards Clé and, therefore, no response is required. Defendant denies the allegations of Paragraph

8 to the extent they are construed to be directed at it.

       9.       Denied.

                                  JURISDICTION AND VENUE

        10.     Defendant admits that Plaintiff has alleged various federal and state claims but

denies that Plaintiff is entitled to any relief. Defendant admits that this Court has subject matter

jurisdiction over this case pursuant to the Lanham Act and under 28 U.S.C. §§ 1331, 1338(a),

1338(b), and 1367(a) but denies that Plaintiff is entitled to any relief under these statutes. Plaintiff

denies the remaining allegations of Paragraph 10 of the First Amended Complaint.

        11.     Defendant admits this Court has personal jurisdiction over it. Defendant denies it

“promotes its services under the infringing BISOU designation to Texas residents.” Defendant

denies the remaining allegations in Paragraph 11 of the First Amended Complaint.

        12.     The allegations in Paragraph 12 of the First Amended Complaint are not directed

towards Clé and, therefore, no response is required. Defendant denies the allegations of Paragraph

12 to the extent they are construed to be directed at it.

        13.     Defendant Clé admits that venue is proper in this District. Defendant denies the

remaining allegations in Paragraph 13 of the First Amended Complaint.




ORIGINAL ANSWER OF DEFENDANT CLE                                                            PAGE 2
  Case 3:21-cv-01614-B Document 46 Filed 08/19/21                Page 3 of 15 PageID 849



                                  FACTUAL BACKGROUND

                                        BISOUS BISOUS

       14.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 14 of the First Amended Complaint and, therefore, denies the same.

       15.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 15 of the First Amended Complaint and, therefore, denies the same.

       16.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 16 of the First Amended Complaint and, therefore, denies the same.

       17.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 17 of the First Amended Complaint and, therefore, denies the same.

       18.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 18 of the First Amended Complaint and, therefore, denies the same.

       19.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 19 of the First Amended Complaint and, therefore, denies the same.

       20.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 20 of the First Amended Complaint and, therefore, denies the same.

       21.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 21 of the First Amended Complaint and, therefore, denies the same.

       22.      Defendant admits that Plaintiff is listed as the owner on the following federal

trademark registrations:

             a. Reg. No. 4,811,207, covering “bakery goods, excluding solid chocolate” in Class

                30;

             b. Reg. No. 5,120,605, covering “retail bakery shop” in Class 35;




ORIGINAL ANSWER OF DEFENDANT CLE                                                    PAGE 3
    Case 3:21-cv-01614-B Document 46 Filed 08/19/21                Page 4 of 15 PageID 850



             c. Reg. No. 5,120,606, covering “café and restaurant services” in Class 43;

             d. Reg. No. 4,811,208, covering “bakery goods excluding solid chocolate” in Class

                30;

             e. Reg. No. 5,106,226, covering “retail bakery shop” in Class 35; and

             f. Reg. No. 5,106,227, covering “café and restaurant services” in Class 43.

       Defendant is without information sufficient to admit or deny the remaining allegations

contained in Paragraph 22 of the First Amended Complaint and, therefore, denies the same. 2

       23.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 23 of the First Amended Complaint and, therefore, denies the same.

                CLE’s [Alleged] Controversial Business Practices and Poor Reputation

       24.      Clé admits it is a Houston-based hospitality group and that it represents the best in

Houston hospitality, including some of the entities listed. Defendant denies the remaining

allegations of Paragraph 24.

       25.      Denied.

       26.      The allegations in Paragraph 26 of the First Amended Complaint are not directed

towards Clé and, therefore, no response is required. Defendant denies the allegations of Paragraph

26 to the extent they are construed to be directed at it.




2
  Because Defendant is without information sufficient to admit or deny the allegations contained
in the First Amended Complaint regarding any “common law rights” that Plaintiff may have to
any marks, Defendant objects to Plaintiff’s contention, reference to, and definition that “Together,
Bisous Bisous’ common law rights and U.S. federal trademark registrations for the above marks
are referenced herein as the ‘BISOUS Marks,’ and, therefore, Defendant denies each allegation
that references or uses the same.


ORIGINAL ANSWER OF DEFENDANT CLE                                                          PAGE 4
  Case 3:21-cv-01614-B Document 46 Filed 08/19/21                  Page 5 of 15 PageID 851



       27.     The allegations in Paragraph 27 of the First Amended Complaint are not directed

towards Clé and, therefore, no response is required. Defendant denies the allegations of Paragraph

27 to the extent they are construed to be directed at it.

       28.     The allegations in Paragraph 28 of the First Amended Complaint are not directed

towards Clé and, therefore, no response is required. Defendant denies the allegations of Paragraph

28 to the extent they are construed to be directed at it.

       29.     The allegations in Paragraph 29 of the First Amended Complaint are not directed

towards Clé and, therefore, no response is required. Defendant denies the allegations of Paragraph

29 to the extent they are construed to be directed at it.

       30.     Denied.

       31.     Denied.

       32.     Denied.

                  Defendants’ [Alleged] Willful Infringement of the BISOUS Marks

       33.     Denied.

       34.     Denied.

       35.     Clé admits it filed U.S. trademark application Serial No. 90552573 for the mark “bisou

CONTINENTAL” for “[a]rranging and conducting nightclub entertainment events” in International

Class 41 and “[r]estaurant and bar services, including restaurant carryout services” in International

Class 43.

       36.     Denied.

       37.     Denied.

       38.     The allegations in Paragraph 38 of the First Amended Complaint are not directed

solely towards Clé and, therefore, to those allegations not directed solely towards Clé, no response




ORIGINAL ANSWER OF DEFENDANT CLE                                                         PAGE 5
   Case 3:21-cv-01614-B Document 46 Filed 08/19/21                Page 6 of 15 PageID 852



is required. Defendant denies the remaining allegations of Paragraph 38 to the extent they are

construed to be directed at it.

        39.       Clé admits it advertises for “bisou CONTINENTIAL CUISINE”.

        40.       The allegations in Paragraph 40 of the First Amended Complaint are not directed

solely towards Clé and, therefore, to those not directed towards Clé, no response is required.

Defendant denies the remaining allegations of Paragraph 40 to the extent they are construed to be

directed at it.

        41.       Denied.

        42.       The allegations in Paragraph 42 of the First Amended Complaint are not directed

towards Clé and, therefore, no response is required. Defendant denies the allegations of Paragraph

42 to the extent they are construed to be directed at it.

        43.       Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 43 of the First Amended Complaint and, therefore, denies the same.

        44.       Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 44 of the First Amended Complaint and, therefore, denies the same.

        45.       Denied.

        46.       Denied.

        47.       Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 47 of the First Amended Complaint and, therefore, denies the same.

        48.       Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 48 of the First Amended Complaint and, therefore, denies the same.

        49.       Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 49 of the First Amended Complaint and, therefore, denies the same.




ORIGINAL ANSWER OF DEFENDANT CLE                                                       PAGE 6
  Case 3:21-cv-01614-B Document 46 Filed 08/19/21                 Page 7 of 15 PageID 853



       50.      Denied.

       51.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 51 of the First Amended Complaint and, therefore, denies the same.

       52.      Denied.

                                    COUNT 1
                      FEDERAL TRADEMARK INFRINGEMENT
                (SECTION 32 OF THE LANTHAM ACT, 15 U.S.C. § 1114(1))

       53.      Defendant restates and incorporates herein by reference the responses contained in

Paragraphs 1 through 52 of this Answer in response to Paragraph 53 of the First Amended

Complaint.

       54.      Defendant admits that Plaintiff is listed as the owner on the following federal

trademark registrations:

             a. Reg. No. 4,811,207, covering “bakery goods, excluding solid chocolate” in Class

                30;

             b. Reg. No. 5,120,605, covering “retail bakery shop” in Class 35;

             c. Reg. No. 5,120,606, covering “café and restaurant services” in Class 43;

             d. Reg. No. 4,811,208, covering “bakery goods excluding solid chocolate” in Class

                30;

             e. Reg. No. 5,106,226, covering “retail bakery shop” in Class 35; and

             f. Reg. No. 5,106,227, covering “café and restaurant services” in Class 43.

       Defendant is without information sufficient to admit or deny the remaining allegations

contained in Paragraph 54 of the First Amended Complaint and, therefore, denies the same.

       55.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 55 of the First Amended Complaint and, therefore, denies the same.




ORIGINAL ANSWER OF DEFENDANT CLE                                                       PAGE 7
  Case 3:21-cv-01614-B Document 46 Filed 08/19/21                 Page 8 of 15 PageID 854



       56.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 56 of the First Amended Complaint and, therefore, denies the same.

       57.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 57 of the First Amended Complaint and, therefore, denies the same.

       58.      Denied.

       59.      Denied.

       60.      Denied.

       61.      Denied.

       62.      Denied.

       63.      Denied.

                                      COUNT II
                           FEDERAL UNFAIR COMPETITION
                (SECTION 43(A) OF THE LANTHAM ACT, 15 U.S.C. § 1125(a))

       64.      Defendant restates and incorporates herein by reference the responses contained in

Paragraphs 1 through 63 of this Answer in response to Paragraph 64 of the First Amended

Complaint.

       65.      Defendant admits that Plaintiff is listed as the owner on the following federal

trademark registrations:

             a. Reg. No. 4,811,207, covering “bakery goods, excluding solid chocolate” in Class

                30;

             b. Reg. No. 5,120,605, covering “retail bakery shop” in Class 35;

             c. Reg. No. 5,120,606, covering “café and restaurant services” in Class 43;

             d. Reg. No. 4,811,208, covering “bakery goods excluding solid chocolate” in Class

                30;

             e. Reg. No. 5,106,226, covering “retail bakery shop” in Class 35; and


ORIGINAL ANSWER OF DEFENDANT CLE                                                       PAGE 8
  Case 3:21-cv-01614-B Document 46 Filed 08/19/21                 Page 9 of 15 PageID 855



             f. Reg. No. 5,106,227, covering “café and restaurant services” in Class 43. Defendant

                is without information sufficient to admit or deny the remaining allegations

                contained in Paragraph 65 of the First Amended Complaint and, therefore, denies

                the same.

       66.      Denied.

       67.      Denied.

       68.      Denied.

       69.      Denied.

       70.      Denied.

       71.      Denied.

                                COUNT III
              TRADEMARK INFRINGEMENT AND UNFAIR COMPETITION
                        UNDER TEXAS COMMON LAW

       72.      Defendant restates and incorporates herein by reference the responses contained in

Paragraphs 1 through 71 of this Answer in response to Paragraph 72 of the First Amended

Complaint.

       73.      Defendant admits that Plaintiff is listed as the owner on the following federal

trademark registrations:

             a. Reg. No. 4,811,207, covering “bakery goods, excluding solid chocolate” in Class

                30;

             b. Reg. No. 5,120,605, covering “retail bakery shop” in Class 35;

             c. Reg. No. 5,120,606, covering “café and restaurant services” in Class 43;

             d. Reg. No. 4,811,208, covering “bakery goods excluding solid chocolate” in Class

                30;




ORIGINAL ANSWER OF DEFENDANT CLE                                                       PAGE 9
  Case 3:21-cv-01614-B Document 46 Filed 08/19/21                Page 10 of 15 PageID 856



             e. Reg. No. 5,106,226, covering “retail bakery shop” in Class 35; and

             f. Reg. No. 5,106,227, covering “café and restaurant services” in Class 43. Defendant

                is without information sufficient to admit or deny the remaining allegations

                contained in Paragraph 73 of the First Amended Complaint and, therefore, denies

                the same.

       74.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 74 of the First Amended Complaint and, therefore, denies the same.

       75.      Denied.

       76.      Denied.

       77.      Denied.

       78.      Denied.

       79.      Denied.

       80.      Denied.

                               COUNT IV
     ORDER FOR EXPRESS ABANDOMENT/REFUSAL OF CLE’S TRADEMARK
                 APPLICATION FOR BISOU CONTINENTAL
            (SECTION 37 OF THE LANTHAM ACT, 15 U.S.C. § 1119)

       81.      Defendant restates and incorporates herein by reference the responses contained in

Paragraphs 1 through 80 of this Answer in response to Paragraph 81 of the First Amended

Complaint.

       82.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 82 of the First Amended Complaint and, therefore, denies the same.

       83.      Defendant admits that Plaintiff is listed as the owner on the following federal

trademark registrations:




ORIGINAL ANSWER OF DEFENDANT CLE                                                       PAGE 10
  Case 3:21-cv-01614-B Document 46 Filed 08/19/21                 Page 11 of 15 PageID 857



             a. Reg. No. 4,811,207, covering “bakery goods, excluding solid chocolate” in Class

                30;

             b. Reg. No. 5,120,605, covering “retail bakery shop” in Class 35;

             c. Reg. No. 5,120,606, covering “café and restaurant services” in Class 43;

             d. Reg. No. 4,811,208, covering “bakery goods excluding solid chocolate” in Class

                30;

             e. Reg. No. 5,106,226, covering “retail bakery shop” in Class 35; and

             f. Reg. No. 5,106,227, covering “café and restaurant services” in Class 43.

       Defendant is without information sufficient to admit or deny the remaining allegations

contained in Paragraph 83 of the First Amended Complaint and, therefore, denies the same.

       84.      Denied.

       85.      Denied.

       86.      Denied.

       87.      Denied.

       88.      Denied.

       89.      Denied.

                                      PRAYER FOR RELIEF

       These paragraphs set forth the statement of relief requested by Plaintiff, to which no

response is required. To the extent that these paragraphs are construed to require a response, Clé

denies that Plaintiff is entitled to any of the requested relief and denies any allegations contained

herein. Clé requests that a take-nothing judgment be entered in its favor and against Plaintiffs on

the entire First Amended Complaint.




ORIGINAL ANSWER OF DEFENDANT CLE                                                          PAGE 11
  Case 3:21-cv-01614-B Document 46 Filed 08/19/21                      Page 12 of 15 PageID 858



                                                DEFENSES

        Subject to the responses above, and without assuming any burden other than that imposed

by operation of law, Defendant Clé alleges and asserts the following defenses in response to the

allegations asserted in the First Amended Complaint, undertaking the burden of proof only as to

those defenses deemed affirmative defenses by law, regardless of how such defenses are

denominated herein. In addition to the defenses described below, subject to the responses above,

Defendant Clé intends to conduct discovery and specifically reserves the right to assert additional

affirmative and other defenses that become known through the course of discovery or otherwise.

                                             FIRST DEFENSE
                                          (Failure to State a Claim)

        Plaintiff’s First Amended Complaint fails to state any claim upon which any relief may be

granted against Defendant.

                                            SECOND DEFENSE
                                      (Invalidity or Improper Issuance)

        Plaintiff’s marks-in-suit are invalid or should not have been issued by the U.S. Patent and

Trademark Office.

                                              THIRD DEFENSE
                                              (Non-Infringement)

        Plaintiff’s marks-in-suit are not infringed by Defendant.

                                             FOURTH DEFENSE
                                              (Unclean Hands)

        Plaintiff’s claims are barred, in whole or in part, because of the doctrine of unclean hands.

                                              FIFTH DEFENSE
                                        (Failure to Mitigate Damages)

        To the extent Plaintiff alleges that Defendant’s actions have prevented Plaintiff from selling

products related to its business, Plaintiff has failed to mitigate its damages.



ORIGINAL ANSWER OF DEFENDANT CLE                                                          PAGE 12
  Case 3:21-cv-01614-B Document 46 Filed 08/19/21                  Page 13 of 15 PageID 859



                                        SIXTH DEFENSE
           (No Intent to Deceive or Trade upon the Good Will or Reputation of Plaintiff)

       Without any admission by Defendant that Plaintiff’s marks-in-suit are valid or infringed,

Plaintiff has failed to show that Defendant used its mark with the intent to deceive the public or

trade upon the good will or reputation of Plaintiff.

                                         SEVENTH DEFENSE
                                      (No Likelihood of Confusion)

       Without any admission by Defendant that Plaintiff’s marks-in-suit are valid or infringed,

Plaintiff has failed to show any likelihood of confusion by the relevant public.

                                           EIGHTH DEFENSE
                                               (Laches)

       Without any admission by Defendant that Plaintiff’s marks-in-suit are valid or infringed,

Plaintiff’s claims are barred, in whole or in part, because of the doctrine of laches.




ORIGINAL ANSWER OF DEFENDANT CLE                                                         PAGE 13
 Case 3:21-cv-01614-B Document 46 Filed 08/19/21     Page 14 of 15 PageID 860



Dated: August 19, 2021            Respectfully submitted,

                                  BUETHER JOE & COUNSELORS, LLC

                                  By:    /s/ Kenneth P. Kula
                                         Eric W. Buether
                                         State Bar No. 03316880
                                         Eric.Buether@BJCIPLaw.com
                                         Christopher M. Joe
                                         State Bar No. 00787770
                                         Chris.Joe@BJCIPLaw.com
                                         Kenneth P. Kula
                                         State Bar No. 24004749
                                         Ken.Kula@BJCIPLaw.com

                                         1700 Pacific Avenue
                                         Suite 4750
                                         Dallas, Texas 75201
                                         Telephone:     (214) 730-5660
                                         Facsimile:     (972) 707-1248

                                         ATTORNEYS FOR DEFENDANT
                                         THE CLE GROUP, LLC




ORIGINAL ANSWER OF DEFENDANT CLE                                         PAGE 14
 Case 3:21-cv-01614-B Document 46 Filed 08/19/21             Page 15 of 15 PageID 861



                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5.1(d) on this 19th day of August, 2021.


                                                  /s/ Kenneth P. Kula
                                                  Kenneth P. Kula




ORIGINAL ANSWER OF DEFENDANT CLE                                                  PAGE 15
